Attachment to Advisory Action
1.  Applicant’s amendment filed on March 5, 2021 has been fully considered. No request to consider the amendment under AFCP2.0 has been filed. The amendment was considered under a pre-pilot practice.

2.  The amendment has been fully considered and is entered. The rejection of claims 1, 3-6, 10-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn.

4. With respect to Applicant’s arguments regarding the rejection of  Claims 1, 3-6, 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malakoff et al (US 2009/0192270) in view of Fantinel et al (WO 2010/081676) and Schwab et al (US 7,538,173), it is noted that:
1) since the film of Malakoff et al in view of Fantinel et al and Schwab et al is substantially the same as that claimed in instant invention, i.e. comprises a combination of a major amount of LLDPE and a minor amount of LDPE, each polymers having properties that are substantially the same as those claimed in instant invention, therefore, the film of Malakoff et al in view of Fantinel et al and Schwab et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as those claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention as well, including haze values and TD Elmendorf tear, especially since Malakoff et al teaches the films having haze of about 15% ([0087]) and TD Elmendorf tear of at least 500 g/mil (at least 19.6 g/micron) ([0090]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
2) referring to Table 3 of instant specification, provided by Applicant on page 7 of the arguments, it appears that examples 1 and 3 and comparative example 1 of Table 3 are having high haze values of 63%, 50.7% and 60.5%, respectively, due to the lower amounts of LDPE (component B) present in the composition (i.e. 0.5%wt, 3%wt and 0%wt respectively). From the data of Table 3 it is also evident that the higher amount of the LDPE present in the film, the lower the haze value and the higher TD Elmendorf tear. The claimed amount of the LDPE is 4-10%wt and the amount of LDPE cited by Malakoff et al is 5-20%wt ([0049]). Therefore, the presence of LDPE in higher amount, such as more than 5%wt, in the film of Malakoff et al in view of Fantinel et al and Schwab et al will intrinsically and necessarily lead to, or would be reasonably expected to lead to lower haze values and higher TD Elmendorf tear of the film as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Perdomi et al (WO 2011/134897) in view of Fantinel et al (WO 2010/081676) and Engage flyer, as evidenced by Mahal (US 4,479,989), and Claims 1, 3-6, 10-12  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdomi et al (WO 2011/134897) in view of Fantinel et al (WO 2010/081676) and Tas (US 2006/0047077), as evidenced by Mahal (US 4,479,989), it is noted that:
1) since the compositions and films of Perdomi et al in view of Fantinel et al and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas are identical to that as claimed in instant invention, i.e. comprise the same components, with all ranges in the compositions of Perdomi et al in view of Fantinel et al and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas overlapping with the corresponding ranges as those claimed in instant invention, therefore, the composition and films of Perdomi et al in view of Fantinel et al  and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas will intrinsically and necessarily have, or will be reasonably expected to have, the properties, including haze and TD Elmendorf tear, that are the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
2) referring to Table 3 of instant specification, provided by Applicant on page 7 of the arguments, it appears that examples 1 and 3 and comparative example 1 of Table 3 are having high haze values of 63%, 50.7% and 60.5%, respectively, due to the lower amounts of LDPE (component B) present in the composition (i.e. 0.5%wt, 3%wt and 0%wt respectively). From the data of Table 3 it is also evident that the higher amount of the LDPE present in the film, the lower the haze value and the higher TD Elmendorf tear. The claimed amount of the LDPE (component B)) is 4-10%wt and the amount of elastomeric low density ethylene polymers of Perdomi et al is 5-45%wt (p. 5, lines 13-18). Therefore, the presence of low density polyethylene in higher amount, such as more than 5%wt, in the films of Perdomi et al in view of Fantinel et al and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas will intrinsically and necessarily lead to, or would be reasonably expected to lead to lower haze values and higher TD Elmendorf tear of the film as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764